Citation Nr: 1520411	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-43 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder, to include, left heel neuroma and left foot hammertoe status post corrective surgery.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 1972.  He also had periods of inactive duty for training in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2010, the Veteran testified before the RO's Decision Review Officer (DRO); a transcript of the hearing is of record.    

In September 2014, the Board remanded the claims for additional development.  It now returns for further appellate review.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated the claims file.  The record was held open after the videoconference hearing for an additional 60 days so that the Veteran could submit additional evidence.  The Veteran submitted additional medical evidence accompanied by a waiver of RO consideration.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

In a March 2015 VA treatment record submitted by the Veteran's representative, the Veteran reported that he experienced right knee problems due to his left foot disability.  This matter is referred to the RO, for the RO to ask the Veteran to clarify whether he intends to now file a claim for a right knee disorder, secondary to his left foot disorder.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his right foot plantar fasciitis had its onset in service.

2.  Resolving all reasonable doubt in the Veteran's favor, his left foot plantar fasciitis, to include, left heel neuroma and left foot hammertoe status post corrective surgery had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for service connection for left foot plantar fasciitis, to include, left heel neuroma and left foot hammertoe status post corrective surgery have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014).  ACDUTRA includes full-time duty performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed by Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Thus, with respect to the Veteran's Army Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).

Initially, the record confirms diagnoses of right foot plantar fasciitis and left foot plantar fasciitis, left heel neuroma and left foot tendon repair.  Private treatment records show ongoing treatment for bilateral foot pain.  

The Veteran's Reserve medical records are negative for any complaints, treatment or diagnoses related to a bilateral foot condition.  However, the Veteran testified to a history of repetitive trauma to the right and left foot as a result of weekly physical training over the course of five years.  Specifically, he contends that he developed a bilateral foot condition as a result of running on a concrete surface during INACDUTRA from October 2002 to August 2007.  Further, he reports that he has had problems with his right and left foot ever since service.  

The Veteran's service personnel records show that he had INACDUTRA every year from September 1989 to August 2007.  The number of days of ACDUTRA and INACDUTRA varied, but he had confirmed periods of INACDUTRA from October 2002 to August 2007.

The Veteran's statements are credible evidence tending to establish the occurrence of the claimed events.  Moreover, statements from fellow service members corroborate the occurrence of the claimed in-service events.  Specifically, R. K., a fellow service member testified that the Veteran sustained multiple injuries to his feet while he was on Reserve status.  Additionally, in a January 2010 written statement, a fellow service member reported that he witnessed the Veteran sustaining injuries to his feet after running on a concrete track during INACDUTRA.  Overall, the Board finds that the service members are competent to recount their contemporaneous personal observations and finds their statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The statements of the Veteran and the service members are internally consistent, uncontroverted by other evidence of record and thus credible.  Thus, the Board finds that the claimed in-service events occurred.  

Further, private treatment records dated December 2003 to January 2009 reveal complaints, treatment and diagnoses related to the bilateral foot condition, the use of orthotics, and cortisone injections.  

Finally, there is medical evidence linking the Veteran's bilateral foot condition to his in-service injuries.  The Veteran submitted a medical opinion from his treating physician, Dr. Merckz, received at the Board in December 2008, linking his bilateral foot condition to the cumulative results of his in-service injuries.  

In conclusion, after taking into account the Veteran's lengthy Reserve service, the medical opinion of record, and lay statements, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes a link between the current disabilities and service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  


ORDER

Service connection for right foot plantar fasciitis is granted.  

Service connection for left foot plantar fasciitis, to include, left heel neuroma and left foot hammertoe status post corrective surgery is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


